
	

114 HR 5103 IH: Criminal Alien Detention and Removal Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5103
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Culberson (for himself, Mr. Sessions, Mr. Babin, Mr. Collins of Georgia, Mr. Grothman, and Mr. Jody B. Hice of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to require the inclusion of a term of supervised release as
			 a part of a sentence for certain offenders, to provide for the removal of
			 deportable alien offenders, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Criminal Alien Detention and Removal Act. 2.Mandatory inclusion of a term of supervised release for certain offenders; removal of deportable alien offendersSection 3583 of title 18, United States Code, is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalThe court, in imposing a sentence to a term of imprisonment—
 (1)except as provided in paragraph (2), may include as a part of the sentence a requirement that the defendant be placed on a term of supervised release after imprisonment if the defendant has been convicted of a misdemeanor; and
 (2)shall include as a part of the sentence a requirement that the defendant be placed on a term of supervised release if the defendant has been convicted of a felony, if such a term is required by statute, or if the defendant has been convicted for the first time of a domestic violence crime as defined in section 3561(b).; 
 (2)in subsection (c)— (A)by striking in determining whether to include a term of supervised release, and, if a term of supervised release is to be included,; and
 (B)by inserting after conditions of supervised release, the following: and in the case of an offense described in subsection (a)(1), whether to include a term of supervised release,;
 (3)in subsection (d), by striking the following: If an alien defendant is subject to deportation, the court may provide, as a condition of supervised release, that he be deported and remain outside the United States, and may order that he be delivered to a duly authorized immigration official for such deportation.; and
 (4)by adding at the end the following:  (l)Alien offendersIn the case of a defendant sentenced to a term of supervised release who is a deportable alien, the court—
 (1)may enter a judicial order of removal against the alien, and provide that as a condition of supervised release, the alien—
 (A)remain outside of the United States; and (B)be delivered to a duly authorized immigration official for deportation; or
 (2)except in the case where the court enters a judicial order of removal described in paragraph (1), shall provide that as a condition of supervised release, the alien be delivered to a duly authorized immigration official for removal proceedings in accordance with chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.).
						.
			
